           Case: 3:21-cv-00054-RP Doc #: 24 Filed: 07/23/21 1 of 1 PageID #: 67




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                      OXFORD DIVISION

DERRICK WILLIS                                                                                         PLAINTIFF

V.                                                                 CIVIL ACTION NO. 3:21-CV-00054-RP

JESSE WILLIAMS                                                                                      DEFENDANT

             ORDER DISMISSING PLAINTIFF’S MOTION FOR RECONSIDERATION AS MOOT

         This matter comes before the Court upon Plaintiff’s pro se motion for reconsideration of the

Court’s June 2, 2021, Order dismissing the instant case without prejudice for plaintiff’s failure to obey an

order of the Court. Doc. # 23.1 The Court recently entered an Order granting another of Plaintiff’s

motions for reconsideration of the aforementioned dismissal and reopening the case. See Doc. # 21.

Thus, the relief which Plaintiff now seeks has already been granted. Accordingly, the instant motion [23]

for reconsideration is hereby DISMISSED as moot.

         SO ORDERED, this the 23rd day of July, 2021.

                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE




1
  Plaintiff styles the instant filing as a “Motion for Plaintiff case should not be involuntarily dismissed,” but it is
effectively a motion for reconsideration, and the Court will construe it accordingly.
